Citation Nr: 1444823	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

A gastrointestinal disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A gastrointestinal disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran asserts that his gastrointestinal disorder began in service.  During his July 2011 hearing, he reported visiting the Navy corpsman in service for complaints of nausea, belching, and stomach problems.  See July 2011 hearing transcript.  He testified to receiving treatment for the same symptoms after service, in approximately 1965 or 1966-so a year or two following his separation-from a now-deceased doctor.  See id.  He also reported self-treating his condition with over the counter medication since service, and stated that he also sees a VA doctor for prescription medication.  See id.  His service treatment records (STRs) confirm treatment for gastritis in April 1963 and October 1963.  In addition, the Veteran is competent to report these events and symptoms/observations, and the Board also finds him credible.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran had a VA examination in February 2012.  At that time, the examiner opined that the Veteran's gastrointestinal disorder was less likely than not related to his active military service.  In making this determination, the examiner noted that the Veteran's gastroenteritis or dyspepsia symptoms lacked chronicity and continuity of care.  The examiner was asked for an addendum opinion in April 2012.  In his addendum, the examiner noted that the Veteran's in-service complaints of nausea, abdominal pain, and diarrhea were not consistent with his current diagnosis of gastroesophageal reflux disease (GERD) with small sliding hiatal hernia, but rather were more consistent with a diagnosis of irritable bowel syndrome (IBS).  He further opined that the Veteran's GERD with small sliding hiatal hernia is consistent with natural aging and less likely than not caused by or related to his gastrointestinal complaints during service.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  In light of the Veteran's in-service treatment for gastrointestinal symptoms, and his competent and credible statements concerning a continuity of symptoms since service, the Board finds that a state of relative equipoise has been reached in this case.  Therefore, the benefit of the doubt rule will therefore be applied and service connection for a gastrointestinal disorder is granted.


ORDER

Service connection for a gastrointestinal disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


